Citation Nr: 0113670	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  95-04 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.  He died in December 1993.  The appellant is the 
veteran's widow.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating 
decision of the Department of Veteran Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied service 
connection for the cause of the veteran's death.

This matter previously was before the Board.  In a February 
1997 decision the Board denied appellant's claim for service 
connection for the cause of the veteran's death.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court).  
In an August 1999 Order, the Court vacated the Board's 
November 1998 decision, and remanded the matter back to the 
Board for development consistent with Appellee's Unopposed 
Motion To Vacate The BVA Decision, To Remand The Case, And To 
Stay Further Proceedings (Motion).

In response to the Court Order and the Motion, in April 2000 
the Board remanded the case to the RO for further factual 
development.  After completing the requested development the 
RO returned the case to the Board which submitted the matter 
to the Armed Forces Institute of Pathology (AFIP) in January 
2001, with a request for an expert opinion.  In February 
2001, the AFIP provided memoranda in response to the Board's 
request, copies of which were provided to the appellant later 
that month.  The appellant declined to reply to the AFIP 
memoranda.


FINDINGS OF FACT

1.  The veteran died in December 1993, due to carcinoma of 
the sinus with metastasis.

2.  At the time of the veteran's death he had no service-
connected disorder.

3.  There is competent evidence of a nexus or relationship 
between the cause of the veteran's death and his Vietnam Era 
exposure to Agent Orange or another chemical herbicide during 
Vietnam service.


CONCLUSION OF LAW

The veteran's in-service exposure to Agent Orange or another 
chemical herbicide caused or contributed substantially or 
materially to his death.  38 U.S.C.A. §§ 1310, 5107 (West 
1991); 38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to benefits arising from the 
death of her veteran spouse.  According to the Motion, the 
appellant's claim rests upon the following alternative legal 
theories:  (1) the disorder identified as causing the 
veteran's death constituted one of the "respiratory 
cancers" which, given the veteran's Vietnam service and 
attendant herbicide exposure, was subject to service 
connection under a presumptive analysis, or; (2) credible 
evidence of a likely causal relationship between in-service 
herbicide exposure and the fatal cancer subjected the cancer 
to service connection under a direct analysis.  In granting 
the Motion, the Court's Order faults the Board's February 
1997 denial for failing to adequately explain why the 
veteran's cancer was not of the type subject to presumptive 
service connection, and for failing to refute evidence 
supporting direct service connection.

Procedurally, this appeal is developed fully and ready for 
Board adjudication.  The RO has verified the veteran's period 
of service; there is no issue as to the substantial 
completeness of the appellant's application for VA benefits; 
the RO has requested and associated with the claims file all 
available service and postservice medical records pertinent 
to this appeal; VA has provided the appellant with repeated 
opportunities to provide additional evidence and argument, 
and is unaware of other unrequested records pertinent to this 
appeal, and; the evidence is sufficient to permit the Board 
to proceed with appellate review.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
(2000) (VCAA).

Several basic legal principles pertaining to determining 
service connection for the cause of a veteran's death are 
applicable to this case.  A surviving spouse of a qualifying 
veteran who died of a service-connected disability is 
entitled to receive DIC benefits.  38 U.S.C.A. §§ 1310-18 
(West 1991); 38 C.F.R. § 3.312 (2000).  The cause of a 
veteran's death may be service connected when evidence shows 
that a disorder incurred or aggravated in service caused or 
substantially or materially contributed to cause death.  Id.  
A disorder diagnosed after separation from service is subject 
to service connection when the evidence establishes that the 
veteran incurred the disorder in service, notwithstanding 
whether the disorder is subject to presumptive service 
connection.  38 C.F.R. § 3.303(d) (2000); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994); McCartt v. West 12 Vet App. 
164, 167 (1999).

The essential factual context of this case, as previously 
acknowledged by the Board, is not in dispute.  During the 
veteran's Vietnam Era service in Vietnam he was exposed to 
Agent Orange or a similar herbicide.  His death certificate 
identifies sinus carcinoma with metastasis as the only cause 
of his December 1993 death.  The veteran had no service-
connected disorders at the time of his death.  In a December 
1996 letter, Richard Clapp, MPH, D.Sc., a private 
epidemiologist and researcher who conducted studies on the 
health effects of Agent Orange use in Vietnam, opined that 
"the evidence is now at least as likely as not that there is 
an association between exposures to herbicides and their 
contaminants in Vietnam and the diagnosis of 
nasal/nasopharyngeal cancer in veterans."  In a June 1997 
letter, James Olson, Ph.D., a professor at the University of 
Buffalo School of Medicine and Biomedical Sciences, concurred 
and endorsed Dr. Clapp's research and conclusions.  In a June 
1999 letter, Dr. Clapp stated that he had reviewed records 
pertaining to the veteran's service and cancer treatment and 
that his conclusion and opinion remained unchanged.

The Order, Motion and the complexity of the medical issues 
presented prompted the Board to request expert medical 
guidance to assist its adjudication of this matter.  A 
request for an expert medical opinion from AFIP is permitted 
when the medical complexity or controversy in a particular 
case so warrants.  38 U.S.C.A. §§ 5107(a), 7109; 38 C.F.R. 
§ 20.901(a) (2000), (d); Perry v. Brown, 9 Vet. App. 2, 6 
(1996).  The Board provided AFIP with slides of tissue taken 
from the veteran's body during biopsies before his death and 
with a copy of Dr. Clapp's Agent Orange Cancer study, and 
requested that AFIP analyze this material and the claims file 
and respond to a series of questions.  In February 2001, AFIP 
provided two memoranda in response to the Board's request.  
Although AFIP identified the veteran's cancer as 
"undifferentiated nasopharyngeal carcinoma," it declined 
the Board's request to comment on the authority or 
credibility of Dr. Clapp's research or to opine as to the 
likelihood that the veteran's cancer was caused by exposure 
to Agent Orange in Vietnam.

The Board reads the Motion and Order to require that a 
legally adequate denial of service connection for the cause 
of the veteran's death under a direct analysis would have to 
include discussion of competent medical evidence refuting the 
opinions of Drs. Clapp and Olson.  No such evidence is 
associated with the claims file.  AFIP clearly declined to 
contradict these researchers directly or to opine that the 
veteran's fatal cancer was not due to his Agent Orange 
exposure in Vietnam.  Therefore, the Board finds that the 
current record does not include a preponderance of evidence 
against the appellant's claim but suggests, instead, 
substantial and genuine factual uncertainty.  This doubt must 
be resolved in the appellant's favor.  See 38 U.S.C.A. 
§ 5107(b).  Accordingly, the Board is constrained to find 
that service connection for the cause of the veteran's death 
under a direct analysis is warranted here.  See 38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d at 1043; McCartt v. West 
12 Vet App. at 167.  There is no need for the Board to 
address the presumptive service connection issue because the 
disposition of this appeal is favorable to the appellant.


ORDER

The appeal is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

